IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 J.K., a minor, by BRUCE A. WOLF, his           No. 81234-3-I
 guardian ad litem; ELIZABETH A.
 EHLE; and JOE KETTENHOFEN,                     DIVISION ONE

                           Respondents,
               v.                               PUBLISHED OPINION

 BELLEVUE SCHOOL DISTRICT
 NO. 405,
                   Appellant,

 KING COUNTY, and STATE OF
 WASHINGTON,

                           Defendants.


       CHUN, J. — This case concerns the sanction of a default judgment on

liability for spoliation and discovery violations. Given the nature of appellant’s

conduct, we conclude that the trial court acted within its discretion.

       On May 22, 2017, first-grader J.K. told his mother that a classmate, B.V.,

sexually abused him many times at their school, Eastgate Elementary (Eastgate)

in the Bellevue School District (BSD). J.K.’s parents reported this to BSD, who in

turn informed Child Protective Services (CPS) and the Bellevue Police

Department.

       Video cameras monitored Eastgate. The camera software system

automatically and periodically overwrote old footage.
No. 81234-3-I/2


       A records retention policy, applicable to BSD under RCW 40.14.070,

required the preservation of documents, including video footage, related to

reasonably anticipated litigation. But BSD took no action in May 2017 to

preserve video footage from the school. Nor did it take any such action as these

events took place: First, during an interview on June 1, J.K. told BSD that B.V.

also abused him on a school bus. The school buses servicing Eastgate

contained a camera system that overwrote footage. Second, on June 19, BSD

received a tort claim form and a litigation hold request from J.K. directing it to

preserve footage relating to J.K. and B.V. Third, on June 21, BSD’s general

counsel sent a similar litigation hold letter to BSD employees. And fourth, on

October 10, J.K. served BSD with his complaint.

       BSD did not act to preserve footage until December 8, 2017, during the

discovery phase of the case and over six months after J.K.’s initial report of

abuse. In the meantime, the camera systems automatically overwrote any

footage that could have shown the children at school or on the bus.

       BSD also engaged in numerous discovery violations. On November 9,

2017, J.K. served a set of interrogatories and document requests (First Set of

Discovery) on BSD. J.K. asked BSD to identify and produce all documents,

including video footage, concerning J.K. or B.V. and the investigation of the

incidents. And J.K. asked that “[i]f any such document was, but is no longer, in

[BSD’s] possession . . . , please state what disposition was made of the

document.” BSD failed to respond by the deadline of December 9, 2017. On

January 22, 2018, BSD submitted incomplete responses and in March, it


                                          2
No. 81234-3-I/3


produced video from some school cameras showing footage after J.K. stopped

attending Eastgate. J.K. moved to compel complete and non-evasive answers

on May 18, 2018, and the trial court granted the motion on June 7, 2018. BSD

did not comply with the order compelling discovery.

      On March 22, 2019, J.K. served a second set of interrogatories and

document requests (Second Set of Discovery). BSD failed to respond by the

deadline of April 24. J.K. moved to compel this discovery on June 10. While the

motion was pending, BSD submitted incomplete responses on June 12. On June

20, the trial court granted J.K.’s motion to compel, directing BSD to provide

complete and non-evasive answers by June 27. After this deadline, BSD

provided a supplemental answer on July 2, and then a second supplemental

answer on July 12, providing new information each time. Because of BSD’s

conduct, J.K. could not determine what happened to the footage until close to the

discovery cutoff date of September 24.

      J.K. then moved for a sanction and the trial court entered a default

judgment on liability. A jury determined damages. BSD appeals the sanctions

order. For the reasons discussed below, we affirm.

                                I. BACKGROUND

   A. Facts

      J.K. started first grade at Eastgate in December 2016. B.V. was in J.K.’s

class and they rode the same school bus. On May 22, 2017, J.K. told his mother

that B.V. sexually abused him “almost every day” at school. He said the abuse

had been happening in a school bathroom. The same day, J.K.’s parents


                                         3
No. 81234-3-I/4


reported this to his teacher, Robin Forsman, and Eastgate’s school counselor,

Lindsay Verschueren. Verschueren informed CPS and the Bellevue Police

Department. The last day B.V. and J.K. attended school together was Friday,

May 19, 2017.

      On May 23, 2017, BSD counselor Deb Kraft and Verschueren interviewed

J.K. and concluded that he was credible.

      During the 2016–2017 school year, Eastgate had eight surveillance

cameras. Cameras 1–7 were outside the school building and Camera 8 was

inside a wiring closet. Cameras 1–4 were not operating during the time J.K. and

B.V. attended school together. With no action taken to preserve footage, the

camera systems automatically overwrote old footage to free up storage capacity.

The school cameras retained footage for at least 30 days but could hold it up to

six months.

      The Local Government Common Records Retention Schedule Version 4.0

(CORE) sets forth the retention schedule for BSD’s camera footage. CORE

prohibits the destruction of footage subject to “ongoing or reasonably anticipated

litigation.” RCW 40.14.070 governs public record retention schedules such as

CORE and provides that such schedules are the “authority” for public records

destruction practices.

      On May 24, 2017, Eastgate principal Steve Lesco placed an “urgent”

request for the BSD technology department to install software on his computer so

he could review footage because of a “student safety issue.” The next day,

network engineer David Roberts installed the software. In an e-mail to Lesco


                                        4
No. 81234-3-I/5


that day, Roberts explained that he had discovered that Cameras 1–4 had not

been operational during the time J.K. attended Eastgate but that the remaining

cameras, Cameras 5–8, had been recording footage. On May 25, 2017, Lesco

prepared a notice of disciplinary action stating that, on at least two days, B.V.

inappropriately touched another student.

       BSD placed B.V. on “emergency expulsion” for 13 days. B.V. then

accused J.K. of bullying, and Lesco investigated that accusation. On June 1,

2017, during an interview related to B.V.’s bullying claim, J.K. told Lesco that

B.V. had pulled down J.K.’s pants while on the bus. J.K. did not specify when or

how often B.V. abused him on the bus. Lesco ended the interview without asking

more questions. He did not inform the police or CPS about this allegation and

did not investigate J.K.’s comment further. Lesco shared J.K.’s comment with

BSD’s administrators over e-mail. The executive director of schools, Patricia

Siegwarth, responded by e-mail, stating in part, “As much as possible, refrain

from communicating info related to this situation on email. It’s best we discuss in

person.”

       The school buses also had surveillance cameras. BSD installed a new

camera system in its buses in April 2017, and that system retained footage for

about 30 days.

       On June 6, 2017, Lesco e-mailed J.K.’s mother, confirming that, based on

his investigation, inappropriate touching occurred. Up to this point in time, BSD

took no steps to preserve any video footage.




                                          5
No. 81234-3-I/6


   B. Procedural History

       On June 19, 2017, BSD received a tort claim form and a litigation hold

letter from J.K. requesting that BSD preserve documents related to J.K. and B.V.,

including surveillance video footage from the school and the buses from

December 2016 onward. On June 21, BSD employees received an internal

litigation hold letter from its general counsel instructing them to preserve

documents relating to J.K. and suspend standard document destruction

programs. The letter also explained that “documents” included electronic

information and that failure to preserve documents could lead to “severe

sanctions.” BSD still did not take any steps to preserve video footage.

       On October 10, 2017, J.K. served BSD with his complaint. On

November 9, 2017, J.K. served BSD with the First Set of Discovery seeking

information, documents, and video recordings related to J.K. or B.V. Among

other requests, the First Set of Discovery asked BSD to identify:
      “[E]ach document, which you possess or have the legal right to
       obtain, pertaining to JK or BV.”
      “[E]ach document, which you possess or have the legal right to
       obtain, pertaining to all investigations of the Incidents.”
      “[E]ach document, which you possess or have the legal right to
       obtain, pertaining to video or audio recordings of JK or BV on the
       premises of Eastgate Elementary School or on your school buses
       during the 2016-17 school year, including without limitation video
       recordings, audio recordings, and electronically stored information.”
      “[E]ach document, which you possess or have the legal right to
       obtain, pertaining to your use of video or audio recording equipment
       on school buses, including without limitation identification of buses
       outfitted with recording equipment, procedures for use of the
       equipment, review processes for recording media, use of the
       equipment in documenting instances of inappropriate student
       behavior, and procedures for proper disposal of recording media.”


                                          6
No. 81234-3-I/7


The First Set of Discovery requested, “If any such document was, but is no

longer, in [BSD’s] possession . . . , please state what disposition was made of the

document.” The First Set of Discovery defined “document” to include “video

recording[s].” The responses were due December 9.

      On December 8, 2017, for the first time, BSD acted to preserve

surveillance camera footage when paralegal Maureen Lutz e-mailed Roberts to

request that he retrieve video from school Cameras 5–8. Roberts managed to

preserve about six months of video dating back to May 27, 2017, which was eight

days after the children had stopped attending school together. The camera

systems overwrote all older footage. No one acted to preserve bus footage at

any time.

      On January 22, 2018, BSD responded to the First Set of Discovery. BSD

said there was no responsive bus video, that bus footage is periodically

overwritten, and that the potentially responsive school video dated back to

May 27 and no earlier.1 BSD did not indicate whether it previously possessed

any responsive footage. In March 2018, BSD produced school footage going

back to May 27, 2017—after J.K. stopped attending school at Eastgate. On May

      1
        BSD’s response stated:
      There are no audio or video recordings on any school bus that pertain to
      this request. Video recordings are generally overwritten on a periodic basis
      and the District’s search does not reveal any video or audio recordings that
      meet your request.
      There are no video cameras inside of the school. There are video cameras
      outside only. There is video footage on Eastgate’s outside cameras, going
      back to May 27, 2017. It will take some time to review them to determine
      if there are any video/audio recordings that meet our request. The District
      has started reviewing the footage and will supplement this interrogatory
      once the review is completed. The District hopes to have the review
      completed by February 10, 2018.


                                           7
No. 81234-3-I/8


18, 2018, J.K. moved to compel complete and non-evasive answers and, on

June 7, the trial court ordered BSD to identify and produce all documents,

including videos, related to J.K. and B.V. by June 27. Nothing in the record

suggests that BSD complied with this order.2

       On January 22, 2019, J.K. deposed Lesco but apparently did not ask him

whether he had reviewed any school or bus footage before it had been

overwritten.

       On March 25, 2019, J.K. served BSD with a second set of discovery

requests (Second Set of Discovery). This set asked BSD to identify each person

who had attempted to review video footage or with information about the

destruction of the footage. The deadline for responses was April 24. BSD failed

to meet the deadline and J.K. moved to compel.

       On June 12, 2019, while the motion to compel was pending, BSD

responded to the Second Set of Discovery but did not identify people with

knowledge of the destruction of footage, produce e-mails between Lesco and

Roberts about reviewing the footage, or verify the answers to interrogatories. On

June 20, 2019, the trial court ordered BSD to provide complete and non-evasive

answers to the Second Set of Discovery by June 27. BSD did not provide the

answers by this deadline. On July 2, BSD provided a supplemental response to

the Second Set of Discovery. The responses still did not identify people with

knowledge about the destruction of the footage and did not provide e-mail


       2
        In its sanctions order of October 22, 2019, the trial court found that BSD failed
to comply with this order compelling discovery.


                                            8
No. 81234-3-I/9


exchanges about reviewing footage. Ten days later, on July 12, BSD served a

second supplemental response to the Second Set of Discovery. This response

identified Roberts as someone with knowledge about the footage destruction and

explained that the camera system it installed on buses in April 2017 automatically

destroyed video after approximately 30 days. And for the first time, BSD

identified John Harvey, a bus driver who had reviewed bus footage from the

2016–2017 school year. BSD still did not provide responsive e-mail exchanges.

       On August 14, 2019, J.K. deposed Roberts. He testified about Lutz’s

request that he preserve footage. He said he was surprised that he could

preserve six months of footage and that if someone at BSD had earlier asked for

footage he possibly could have retrieved six months of footage, partially covering

the time J.K. and B.V. attended school together. He also mentioned his e-mail

exchange with Lesco about installing software for Lesco’s review. J.K. then

asked BSD to produce the e-mails Roberts mentioned in his deposition. BSD

complied on August 16.

       On September 23, 2019, the day before the discovery cutoff date, J.K.

moved for a discovery sanction of a default judgment on liability against BSD.

BSD attached to its response a map of school cameras, which showed that

Camera 8 is an interior camera. Until that point, BSD had claimed there were no

cameras inside the building. BSD also attached its internal litigation hold letter,

which it had not yet produced.

       The trial court heard oral argument on the motion. The court concluded

that BSD had spoliated school and bus camera footage. And it concluded that


                                          9
No. 81234-3-I/10


BSD repeatedly violated discovery rules and the court’s discovery orders. The

court granted J.K.’s motion in part and granted default judgment on liability. It

entered written findings of fact and conclusions of law. At trial, the court

instructed the jury that BSD owed a duty of care to J.K., B.V. sexually assaulted

J.K. multiple times, BSD had footage of interactions between B.V. and J.K., BSD

no longer possessed the footage, BSD breached its duty of care, and BSD’s

breach proximately caused damages in an amount to be determined at trial. The

court also prohibited either party from introducing expert evidence about the

accuracy or lack thereof of J.K.’s memory. Finally, the court awarded costs and

fees to J.K.

       BSD moved for reconsideration or, in the alternative, a stay of the trial.

BSD supported its motion with a declaration from Roberts, which included an

attachment showing the field of view of the eight cameras at Eastgate. Review of

this attachment was the first time the court or J.K. saw the field of view of all the

school cameras. The trial court denied BSD’s motions.

       A jury determined that BSD’s negligence caused J.K. $500,000 in

damages.

                                      II. ANALYSIS

   A. Standard of Review

       We review the trial court’s findings of fact for substantial evidence.3 See

Robinson v. Am. Legion Dep’t of Wash., Inc., 11 Wn. App. 2d 274, 286 n.4, 452

       3
         BSD says, because the trial court’s findings stemmed from a written record, we
should review de novo the trial court’s findings of fact. We disagree. “[W]here the
record at trial consists entirely of written documents and the trial court was not required


                                            10
No. 81234-3-I/11


P.3d 1254 (2020). “‘Substantial evidence’ is the quantum of evidence ‘sufficient

to persuade a rational fair-minded person the premise is true.’” Hoover v.

Warner, 189 Wn. App. 509, 520, 358 P.3d 1174 (2015) (quoting Sunnyside

Valley Irrig. Dist. v. Dickie, 149 Wn.2d 873, 879, 73 P.3d 369 (2003)).

       We review a trial court’s decision imposing sanctions for spoliation or

discovery violations for abuse of discretion. Cook v. Tarbert Logging, Inc., 190

Wn. App. 448, 461, 360 P.3d 855 (2015) (spoliation sanction); Magaña v.

Hyundai Motor Am., 167 Wn.2d 570, 582–83, 587 220 P.3d 191 (2009)

(discovery sanctions). “A trial court abuses its discretion if its decision is

manifestly unreasonable or based on untenable grounds or untenable reasons.”

Cook, 190 Wn. App. at 461. We “give wide latitude to a trial court in fashioning




to assess witness credibility, the appellate court ordinarily applies de novo review.”
Robinson v. Am. Legion Dep’t of Washington, Inc., 11 Wn. App. 2d 274, 286 n.4, 452
P.3d 1254 (2020). “But substantial evidence review is nonetheless appropriate where,
as here, competing documentary evidence had to be weighed and conflicts resolved.”
Id.; see also Dolan v. King County, 172 Wn.2d 299, 310–11, 258 P.3d 20 (2011)
(“substantial evidence is more appropriate, even if the credibility of witnesses is not
specifically at issue, in cases such as this where the trial court reviewed an enormous
amount of documentary evidence, weighed that evidence, resolved inevitable evidentiary
conflicts and discrepancies, and issued statutorily mandated written findings.”). Here,
there was no live witness testimony, but the trial court looked at an extensive record,
weighed documentary evidence, and resolved evidentiary conflicts to issue its written
findings. Thus, we apply the substantial evidence standard. See Magaña v. Hyundai
Motor Am., 167 Wn.2d 570, 583, 587, 220 P.3d 191 (2009) (applying substantial
evidence review to findings of fact supporting a discovery sanction); see also Dolan, 172
Wn.2d at 310–11 (noting that the “deference rationale [is] not limited to credibility
determinations but [is] also grounded in fact-finding expertise and conservation of
judicial resources.” (citing Anderson v. City of Bessemer City, 470 U.S. 564, 574–75,
105 S. Ct. 1504, 84 L. Ed. 2d 518 (1985))); Westmark Dev. Corp. v. City of Burien, 140
Wn. App. 540, 564, 166 P.3d 813 (2007) (rejecting a de novo standard of review in
assessing a discovery violation sanction imposed based on a written record); see GR
14.1(c) (“Washington appellate courts should not, unless necessary for a reasoned
decision, cite or discuss unpublished opinions in their opinions.”).


                                           11
No. 81234-3-I/12


an appropriate sanction for discovery abuse.” Barton v. Dep’t of Transp., 178

Wn.2d 193, 214–15, 308 P.3d 597 (2013).

       We review de novo whether a duty to preserve evidence exists. Cook,

190 Wn. App. at 461. And we review de novo whether a trial court applied the

correct legal standard for willfulness in assessing sanctions for discovery

violations. See State v. Corona, 164 Wn. App. 76, 79, 261 P.3d 680 (2011).

       We first address whether the trial court erred in determining that BSD

committed sanctionable spoliation. We then address whether it erred in imposing

the sanction at issue for spoliation and discovery violations.

   B. Spoliation

       BSD says that it did not commit sanctionable spoliation because the

destroyed video footage is irrelevant and BSD lacked the requisite culpability.

BSD also contends that Washington case law does not permit default judgments

for spoliation. J.K. responds that the footage was potentially important, BSD

acted in bad faith in failing to preserve it, and the cases BSD cites are

distinguishable. We conclude that the trial court acted within its discretion in

concluding that BSD committed sanctionable spoliation.

       Spoliation is “‘[t]he intentional destruction of evidence’” and “jurisdictions

modernly treat the term as ‘encompass[ing] a broad range of acts.’” Cook, 190

Wn. App. at 461 (alterations in original) (quoting Henderson v. Tyrrell, 80 Wn.

App. 592, 605, 910 P.2d 522 (1996)). In deciding whether sanctionable

spoliation occurred, courts weigh: “(1) the potential importance or relevance of

the missing evidence and (2) the culpability or fault of the adverse [and


                                          12
No. 81234-3-I/13


spoliating] party.” Tavai v. Walmart Stores, Inc., 176 Wn. App. 122, 135, 307

P.3d 811 (2013).

       1. The video footage was potentially important or relevant.

       BSD says the destroyed video footage was not relevant enough to warrant

sanctions. It says the cameras do not capture the areas where the two children

would have interacted.4 J.K. responds that the footage was potentially important

and that BSD gained an investigatory advantage by reviewing the footage and

denying J.K. the same opportunity. We conclude that the school and bus camera

footage were potentially relevant or important.

       “Whether the missing evidence is important or relevant depends on the

particular circumstances of the case.” Id. at 135. “In weighing the importance of

the evidence, we consider whether the [non-spoliating] party was given an

adequate opportunity to examine it.” Id. And “[w]hether destruction of the

evidence gave the culpable party an investigative advantage is a consideration.”

Cook, 190 Wn. App. at 462. “In weighing the importance of the destroyed

evidence, the fact that the culpable party itself investigated the evidence is

relevant but not determinative.” Id.


       4
         BSD contends that the trial court improperly imposed spoliation sanctions
without determining that the evidence was potentially relevant. The trial court said
ascertaining the importance of the destroyed footage is difficult because of their
destruction. Citing a federal case, Omnigen Research v. Wang, the court then
concluded, “The Defendant cannot claim that the missing video files are not relevant.”
321 F.R.D. 367, 377 (D. Or. 2017). As noted above, Washington courts consider
potential relevance when assessing spoliation. See Tavai, 176 Wn. App. at 135. But
regardless of the trial court’s conclusion, the record supports a finding that the spoliated
evidence was potentially relevant. See State v. Smith, 165 Wn. App. 296, 308, 266 P.3d
250 (2011) (appellate courts may affirm a trial court’s decision on “any ground the record
supports”), aff’d on other grounds, 177 Wn.2d 533, 303 P.3d 1047 (2013).


                                            13
No. 81234-3-I/14


           a. The cameras likely captured potentially important or relevant
              footage

       In a declaration, Roberts explained the positioning and field of view of

each of the cameras in Eastgate. He explained that the children would have

accessed the restroom where the abuse allegedly occurred through a door from

the playground and he centered his assessment on that door. He said,

“Cameras 1 through 4 are the only four cameras that would have any vantage

point to ‘see’ whether these two students accessed the school bathroom through

the doors in the Kindergarten-1st grade hallway.” But Cameras 1–4 were not

operational during the relevant time. He said that Camera 8 was the only interior

camera, but it shows only the inside of the network wiring closet; the remaining

cameras, Cameras 5–7, were outside. He stated that “there is nothing in the

visual field of Cameras 5–8 that depicts areas where these two students played,

nor where they could have accessed the school through the Kindergarten-1st

grade door and hallway.”

       Roberts attached a map of the location of each camera and screenshots

of each camera’s field of view. Cameras 6 and 75 were on the opposite side of

the building from the playground and the hallway door leading to the restroom, so

that area was not within their field of view at all. Camera 5 was located closer to

the pertinent area and the playground was in the background of its field of view.

But the door to the restroom is not visible.




       5
         Camera 7 shows a different playground; no indication exists that J.K. and B.V.
would have had access to that playground. Camera 6 shows the front of the school
property; it is unclear whether this is where the children would have boarded the bus.


                                           14
No. 81234-3-I/15


       We conclude that the school camera footage was potentially important or

relevant. Granted, none of the spaces J.K. and B.V. allegedly occupied was in

the field of view of Cameras 6 and 7. But it is possible the two cameras could

have captured relevant material, such as a playground supervisor not at their

post.6 And despite Roberts’s assertion otherwise, Camera 5 shows the

playground where the children spent recess in the background. Though the

playground is in the distance, it is still possible that footage from the camera

could have shown J.K. and B.V. interacting and given some idea about the

supervision on the playground.

       The bus footage is even more likely to have been important or relevant.

The two children rode the bus together, and so they would have appeared on bus

camera footage. Such footage could have shown their interactions with each

other, been used to identify other children to interview, shown the bus driver’s

supervision, and even shown abuse. BSD contends that the bus footage is only

minimally relevant at best because J.K. did not say how many instances of abuse

occurred on the bus, that J.K. and B.V. sat together on the bus was undisputed,

and Lesco interviewed other children about the abuse.7 But even if abuse

occurred only once on the bus, the footage could still be useful. That J.K. and



       6
          The adequacy of supervision was relevant to whether BSD breached a duty and
was contested at trial.
       7
          BSD also contends that because it did not know to preserve bus footage until
June 19 or 21 when it received the litigation hold letters, any footage it preserved at that
point would date only to the end of May, around when the children stopped riding the
bus together. But as discussed below, we conclude that BSD’s duty to preserve bus
footage arose on May 22. So, the inquiry here is whether about a month of footage was
potentially important or relevant.


                                            15
No. 81234-3-I/16


B.V. sat together on the bus is not the only information that could be gleaned

from footage. And assuming Lesco interviewed other children, the footage may

have revealed information besides what Lesco discovered.

       BSD cites Tavai to argue that sanctions are improper here. 176 Wn. App.

at 135–36. There, the plaintiff slipped and fell in a puddle of water at a Walmart

store. Id. at 125. Walmart preserved no video footage from the day of the fall.

Id. at 134. The court determined that while footage of the area where the plaintiff

fell would likely be important to show the source of the water, the plaintiff failed to

establish that the destroyed footage covered the area where she fell. Id. at 135.

The court also noted that the plaintiff’s own expert agreed that the destroyed

footage did not capture her fall. Id. at 135–36.

       Here, no expert says that the footage would not have captured the areas

at issue. And as discussed above, some cameras could have captured relevant

footage. Also, Tavai centers on a more limited physical location: where the

plaintiff fell. Here, the focus includes BSD’s supervision of children as well as the

alleged abuse. Nor does Tavai support a determination that destruction of the

bus footage, which BSD cannot claim would not show the children, was not

spoliation.

           b. J.K. had no chance to review the spoliated footage

       That J.K. had no chance to examine the destroyed footage supports the

trial court’s order.8 Cf. Marshall v. Bally’s Pacwest, Inc., 94 Wn. App. 372, 382,

       8
        The parties dispute whether circumstantial evidence supports a finding that
BSD reviewed the spoliated footage before it was overwritten. We conclude that
substantial evidence does not support the trial court’s findings that BSD reviewed the


                                           16
No. 81234-3-I/17


972 P.2d 475 (1999) (determining that adverse-inference instructions for

spoliation were improper when the plaintiff had four years to request an

inspection of a treadmill before its destruction); Henderson, 80 Wn. App. at 608–

09 (“both parties had the opportunity to retain experts to inspect the car during

the two years after the accident” before the car was destroyed, the “investigative

value” of the car was questionable, and many photographs of the car remained in

determining that an adverse-inference instruction was improper).

       2. BSD had the requisite culpability to justify sanctions

       BSD says that it lacked the requisite culpability to warrant the sanctions

the court imposed; it contends that, at most, it was negligent. J.K. responds that

BSD acted in bad faith or, at least, with gross negligence. We conclude the trial

court acted within its discretion in determining that BSD acted with the requisite

culpability to warrant sanctions.

       “[I]n determining the adverse party’s culpability, the trial court can consider

the party’s bad faith, whether that party had a duty to preserve the evidence, and

whether the party knew that the evidence was important to the pending litigation.”

Homeworks Constr., Inc. v. Wells, 133 Wn. App. 892, 900, 138 P.3d 654 (2006).

Spoliation may encompass a “broad range of acts beyond those that are purely

spoliated footage. But whether BSD reviewed the footage is not “determinative” on
whether sanctionable spoliation occurred. See Cook, 190 Wn. App. at 462. Because
we conclude substantial evidence does not support a finding that BSD reviewed the
spoliated footage, the trial court’s findings that stem from the finding of review are
similarly unsupported (specifically, findings of fact 28, 29, 49, and 50). But those
findings are unnecessary for a conclusion of spoliation. See Tavai, 176 Wn. App. at 135
(holding that, in determining whether sanctionable spoliation has occurred, a court
weighs the potential relevance of the destroyed evidence and the culpability of the party
who destroyed the evidence). And we may affirm the trial court on any ground
supported by the record. Smith, 165 Wn. App. at 308.


                                           17
No. 81234-3-I/18


intentional or done in bad faith,” so “a party may be responsible for spoliation

without a finding of bad faith.” Id. “But even under this theory, the party must do

more than disregard the importance of the evidence; the party must also have a

duty to preserve the evidence.” Id. No sanctionable spoliation occurs when a

party has an “innocent explanation” for the destruction or negligently failed to

“preserve evidence relevant to foreseeable litigation.” Cook, 190 Wn. App. at

462, 464. No general duty to preserve evidence exists in Washington, but the

duty can arise from other sources. Id. at 470; see Homeworks, 133 Wn. App. at

901 (“the Henderson court looked to other sources for duty such as the duty of a

partner to preserve records or the duty of a medical provider to save medical

information.”).

       According to CORE—under RCW 40.14.0709—“Public records must not

be destroyed if they are subject to ongoing or reasonably anticipated litigation.

Such public records must be managed in accordance with the agency’s policies

and procedures for legal holds.” (Emphasis added.)

       On May 22, 2017, J.K. reported sexual abuse occurring on an almost daily

basis to his mother and she reported the abuse to the school. The school




       9
        RCW 40.14.070(b) provides:
      A local government agency . . . may elect to establish a records control
      program based on recurring disposition schedules recommended by the
      agency to the local records committee. . . . Upon such approval, the
      schedule shall constitute authority for the local government agency to
      destroy the records listed thereon, after the required retention period, on a
      recurring basis until the schedule is either amended or revised by the
      committee.
(Emphasis added.)


                                           18
No. 81234-3-I/19


notified CPS and the police. On May 23, Kraft and Verschueren interviewed J.K.

and concluded he was credible.

       On May 24, Lesco sent an “urgent” request to Roberts asking him to install

software on his computer to view school camera footage because of a “student

safety issue.” On June 1, during Lesco’s interview of J.K., J.K. mentioned for the

first time that B.V. had pulled down his pants on the bus. Lesco e-mailed BSD

administrators including Siegwarth, informing them of the new allegation and,

Siegwarth responded, “As much as possible, refrain from communicating info

related to this situation on email. It’s best we discuss in person.”

       On June 19, 2017, BSD received a litigation hold from J.K., requesting

that it preserve all documents dated after December 2016, including “surveillance

video footage.” Two days later, BSD’s general counsel sent an internal litigation

hold letter to BSD employees requesting preservation of any documents relating

to this matter and instructing them to “suspend all standard document destruction

programs.” The letter noted the importance of such preservation and

emphasized that failure to preserve evidence could lead to severe sanctions. But

BSD did not act to preserve school video footage until December 8, when Lutz

requested Roberts retrieve video footage from the school cameras. And BSD

never acted to preserve bus footage.

       The trial court found that, for purposes of CORE, as of May 22, 2017, BSD

employees reasonably anticipated litigation.10 It found that BSD employees knew

       10
        If BSD sought to preserve the footage that day, it could have preserved
between one month and six months of footage. Footage from that time range would
have almost entirely overlapped with when the children attended school together.


                                         19
No. 81234-3-I/20


on that date that video footage of the children was potentially important evidence

in investigations and in potential litigation. It found that BSD employees were

aware of the CORE preservation requirements, knew that the camera systems

would overwrite footage if not stopped, and took no action to preserve the

evidence. The court made the same findings about May 23 (when BSD

employees interviewed J.K. and found him credible), May 25 (when Lesco

requested software to review camera footage), and June 1 (when J.K. reported

abuse on the bus). The court found that BSD did not act to preserve any footage

until on or around December 8, 2017.

       The trial court concluded that BSD violated its own records-retention

policy—CORE—by failing to preserve school and bus footage and this conduct

was a “willful withholding and destruction” of the school and bus files constituting

spoliation.

          a. BSD breached a duty to preserve the footage

       The CORE retention policy imposed a duty on BSD to preserve the school

and bus footage and BSD breached that duty. BSD acknowledges that it had a

duty to preserve the video footage, but the parties disagree as to when that duty

arose. BSD claims it had no duty to preserve until June 19, 2017, when it

received J.K.’s litigation hold request. BSD says it did not have a duty before

that point because, under Cook, no general duty exists to preserve evidence.

J.K. claims that the duty arose under CORE on May 22, 2017, when J.K. first

revealed the abuse.




                                         20
No. 81234-3-I/21


       The CORE document retention policy applies when litigation is reasonably

anticipated.11 Based on the seriousness of J.K.’s allegation of repeated sexual

abuse, BSD should have reasonably anticipated litigation starting May 22 when

J.K.’s mother first informed the school of the alleged abuse. Thus, the duty to

preserve the school footage arose then. BSD took the allegation seriously

enough to report it to CPS and police. The duty to preserve bus footage also

arose then because BSD knew the two children rode the bus together. With

each event that followed—such as the determination that J.K. was credible,

B.V.’s expulsion, J.K.’s allegation of abuse on the bus, J.K.’s litigation hold

request, and the internal litigation hold letter—BSD should have realized that

litigation was becoming increasingly likely. Siegwarth’s e-mail to Lesco on

June 2, urging him not to discuss the matter over e-mail suggests that BSD

anticipated litigation at that point.12 Yet BSD did not act to preserve school

footage until early December, about half a year after the abuse first surfaced.

And no indication exists that BSD tried to preserve any bus footage.

       BSD concedes that a duty to preserve evidence arose on June 19 but fails

to provide an innocent explanation for destruction of evidence after that date. As

       11
           CORE does not say it applies when litigation should reasonably be anticipated.
But we assess when BSD should have reasonably anticipated litigation because
otherwise the standard makes little sense. See Musse v. King County., No. C18-1736-
JCC, 2021 WL 4709875, at *3 (W.D. Wash. Oct. 8, 2021) (assessing whether a
spoliating party “should have reasonably foreseen litigation” (emphasis added)). BSD
does not argue that the lack of anticipation of litigation—albeit unreasonable—can
somehow excuse the preservation obligation.
        12
           BSD emphasizes that Siegwarth explained that her e-mail was about
protecting the privacy of the children involved, and that her comment did not show the
anticipation of litigation. But privacy can be protected in a number of ways, such as
using initials or pseudonyms. We conclude substantial evidence supports the court’s
finding that Siegwarth’s e-mail shows that she and Lesco anticipated litigation.


                                           21
No. 81234-3-I/22


discussed above, BSD contends that the school footage was irrelevant, but we

conclude that it was potentially important or relevant. BSD contends that it did

not act to preserve bus footage on June 19 because only a day or two of footage

would have been preserved. But a day or two of footage is still potentially

important, particularly given J.K.’s allegation that the abuse occurred almost

every day. BSD’s explanation does not support a determination that it was not

culpable.

       BSD cites Cook and Henderson to argue that spoliation sanctions are

improper here. But those cases are distinguishable. The court in Cook

recognized that no general duty exists to preserve evidence and held that the

defendant did not create a duty to preserve a truck involved in an accident by

asking the plaintiff to preserve it. 190 Wn. App. at 464. The court in Henderson

similarly concluded no external duty to preserve evidence existed and that no

evidence supported a conclusion that the defendant acted in bad faith in

destroying evidence. 80 Wn. App. at 610. Here there was a duty and BSD failed

to meet it.
              b. BSD knew the potential importance of the footage and was not
                 merely negligent

       BSD says it was, at worst, negligent. It contends that because the camera

systems automatically overwrite footage, it did not intentionally destroy footage.

But BSD cites no law supporting its contention that inaction cannot be intentional.

       Lesco’s e-mail requesting software to review footage characterized the

situation as an urgent safety matter. That e-mail shows that BSD employees




                                         22
No. 81234-3-I/23


understood the importance of quickly reviewing the footage. Homeworks, 133

Wn. App. at 900 (noting that a duty to preserve evidence paired with a party’s

disregard of the importance of the evidence supports a finding of culpability).

Also, the internal litigation hold letter clearly stated the importance of preserving

evidence and instructed BSD employees to suspend automatic deletion of

documents.

       BSD had a duty to preserve the camera footage, knew the potential

importance of the footage, and failed to take action to preserve the footage for

about six months. By the time BSD acted to preserve it, footage from when both

children attended school together was gone. See id. (“in determining the

adverse party’s culpability, the trial court can consider the party’s bad faith”).

BSD acted with sufficient culpability to justify sanctions thus, on this basis, the

court did not abuse its discretion by sanctioning BSD.
       3. A partial default judgment is a permissible sanction for spoliation
          combined with discovery rule and order violations

       BSD says that even if sanctions were warranted for spoliation, the

sanctions imposed here were too harsh and unsupported by spoliation case law.

J.K. responds that trial courts can treat spoliation as a discovery violation and

order discovery sanctions, such as a default judgment, as a remedy. We hold

that when, as here, a party engages in a combination of spoliation and violations

of discovery rules and orders, a default judgment is a permissible sanction.

       BSD claims the trial court abused its discretion by entering a default

judgment as to liability because Washington courts have traditionally approached




                                          23
No. 81234-3-I/24


spoliation as an evidentiary matter and remedied the spoliation through an

adverse-inference instruction. See Henderson, 80 Wn. App. at 605 (noting that

spoliation “historically has been treated as an evidentiary matter; the common

remedy” is an adverse-inference instruction); see, e.g., Homeworks, 133 Wn.

App. at 901 (spoliation case ruling on an adverse-inference instruction); Tavai,

176 Wn. App. at 136 (same). But courts in other jurisdictions have allowed

default judgments in spoliation cases.13 Moreover, here, the court entered the

default judgment not only for the spoliation, but also for the discovery violations.

As discussed below, a default judgment is a permissible sanction for discovery

violations. And courts have treated “spoliation as a civil discovery violation, the

remedy for which is a sanction provided by Fed. R. Civ. P. 37 (or its state

counterpart) or by the courts’ inherent power to control litigation.”14 Henderson,

       13
           See Consumer Fin. Prot. Bureau v. Morgan Drexen, Inc., 101 F. Supp. 3d 856,
868 (C.D. Cal. 2015) (“‘A court may sanction spoliation by: imposing monetary
sanctions; instructing the jury to draw an adverse inference against the despoiling party;
excluding testimony based on despoiled evidence proffered by the despoiling party; or, if
willfulness is found, entering default judgment against the despoiling party.’” (emphasis
added) (quoting Columbia Pictures, Inc. v. Bunnell, No. 2:06CV01093 FMC–JCX, 2007
WL 4877701, at *4 (C.D.Cal. Dec. 13, 2007)); Peschel v. City of Missoula, 664 F. Supp.
2d 1137, 1142 (D. Mont. 2009) (“court[s] may also dismiss an action or enter
a default judgment” when “spoliated evidence relates to the matters in controversy in
such a way that its spoliation threatens to interfere with the rightful decision of the
case”); Carmichael v. Separators, Inc., 148 N.E.3d 1048, 1062–63 (Ind. Ct. App.)
(affirming a default judgment as a sanction for “discovery misconduct” including
spoliation), transfer denied, 157 N.E.3d 521 (Ind. 2020); Cooper Tire & Rubber Co. v.
Koch, 303 Ga. 336, 339, 812 S.E.2d 256 (2018) (“A trial court’s finding that a party lost
or destroyed relevant evidence may lead to sanctions . . . , the entry of a default
judgment, or the dismissal of the case.”); Victor Stanley, Inc. v. Creative Pipe, Inc., 269
F.R.D. 497, 534 (D. Md. 2010) (“Courts may order a default judgment or dismissal” for
spoliation).
        14
           “There are a variety of different approaches to the problem of spoliation; it can
be viewed as an evidentiary matter, or as a violation of civil discovery requirements, as a
criminal violation, or as an independent tort.” 16A DAVID K. DEW OLF & KELLER W. ALLEN,
WASHINGTON PRACTICE: TORT LAW AND PRACTICE § 22.15 (5th ed. 2020) (footnotes
omitted).


                                            24
No. 81234-3-I/25


80 Wn. App. at 605. Thus, we conclude that this was a permissible sanction.15

   C. Discovery Violations

       BSD says that the trial court’s sanctions were too harsh and unsupported

by law and fact. We disagree.

       “Discovery sanctions are generally within the sound discretion of the trial

court.” Teter v. Deck, 174 Wn.2d 207, 216, 274 P.3d 336 (2012). If a party

violates a discovery order, CR 37(d) authorizes the trial court to impose

sanctions listed in CR 37(b)(2), which includes a default judgment. Magaña, 167

Wn.2d at 583–84. A default judgment is a harsh remedy for which the trial court

must conduct a Burnet analysis16 on the record. Id. at 584; Teter, 174 Wn.2d

at 217. A trial court may impose a default judgment upon a showing that “(1) the

discovery violation was willful or deliberate, (2) the violation substantially

prejudiced the opponent’s ability to prepare for trial, and (3) the court explicitly

considered less severe sanctions.” Teter, 174 Wn.2d at 216–17. “‘The purposes

of sanctions orders are to deter, to punish, to compensate and to educate.’”

       15
           BSD also claims that the court erred because no Washington law supports a
default judgment paired with an adverse inference instruction. It says that the
instructions here were more severe than adverse inference instructions because they
told the jury conclusively that B.V. abused J.K., that BSD cameras recorded footage of
B.V. and J.K. interacting, and that BSD no longer possessed the footage. But BSD cites
no law prohibiting a court from imposing a default judgment via instructions such as
these. Aside from its broader contention that Washington law prohibits default
judgments for spoliation, BSD makes no supported argument that the manner in which
the court imposed the default judgment here was legal error. Because we conclude that
a default judgment was a permissible sanction in this case and because trial courts
exercise “‘broad discretion’” in imposing discovery sanctions, we reject this contention.
See Magaña, 167 Wn.2d at 582 (quoting Mayer v. Sto Indus., Inc., 156 Wn.2d 677, 684,
132 P.3d 115 (2006)).
        16
           Burnet v. Spokane Ambulance, 131 Wn.2d 484, 494, 933 P.2d 1036 (1997)
sets forth a three-pronged test to determine whether a harsh discovery sanction is
warranted.


                                           25
No. 81234-3-I/26


Magaña, 167 Wn.2d at 584 (quoting Wash. State Physicians Ins. Exch. & Ass’n

v. Fisons Corp., 122 Wn.2d 299, 356, 858 P.2d 1054 (1993)).
       1. BSD’s challenges to the trial court’s conclusions supporting its
          sanctions ruling are unpersuasive

       BSD contends that J.K. is essentially complaining that it did not disclose

information sooner. It emphasizes that it provided responses and information

before the discovery cutoff date. We determine that the trial court acted within its

discretion by concluding BSD committed sanctionable discovery violations.

       The trial court concluded that, on several occasions, BSD acted in willful

disregard of its own records-retention policy, civil discovery rules, and the court’s

discovery orders. The trial court listed 14 instances of BSD’s willful conduct.

       BSD discusses some of the trial court’s conclusions and contends that

they were in error and its conduct was not sanctionable.

       First, BSD challenges the trial court’s conclusion that BSD failed to adhere

to its general counsel’s internal litigation hold request. BSD asserts Cameras 1–

4 were not recording, footage from Cameras 5–8 would be irrelevant, and by the

time it received the internal litigation hold on June 21, 2017, it could have

preserved at most a day or two of bus footage showing the children. As

discussed above, footage from Cameras 5, 6, and 7 was potentially relevant.

And BSD cannot claim that a day or two of footage17 showing the children

together on the bus would have been irrelevant.


       17
            As discussed above, we determine that the duty to preserve bus evidence
arose on May 22. If BSD acted then to preserve bus evidence, there would have been
more than a day or two of footage. But this issue concerns BSD’s failure to adhere to
the litigation hold letter received on June 21.


                                          26
No. 81234-3-I/27


       Second, BSD challenges the trial court’s conclusions that BSD failed to

timely disclose the e-mail exchange between Lesco and Roberts about installing

software and failed to timely identify Roberts as a person with knowledge of the

circumstances of the destruction of school footage. The court concluded that the

former violated its June 7, 2018 order compelling complete and non-evasive

responses. BSD emphasizes that it did both before the discovery cutoff date of

September 24, 2019. But BSD had prior opportunities to identify Roberts and did

not do so until its second set of supplemental responses to the Second Set of

Discovery, two weeks after the court’s deadline of June 27, 2019. And BSD

produced the e-mails between Lesco and Roberts only after Roberts mentioned

the e-mails during his deposition on August 14, 2019 and J.K. specifically

requested their production. BSD produced the e-mails on August 16, 2019,

which was over a year after the trial court’s deadline for its June 7, 2018 order to

compel. And production was only about four weeks before the discovery cutoff,

depriving J.K. of significant time to conduct follow-up discovery. BSD does not

explain why it did not timely identify Roberts or produce the e-mail exchange.

       Third, BSD challenges the trial court’s conclusion that BSD violated its

June 7, 2018 order to compel. The order required that BSD identify each

document pertaining to J.K. or B.V. and pertaining to investigations of J.K.’s

allegations, and to produce these documents. BSD notes that the trial court did

not specify which documents BSD failed to provide and that it provided multiple

documents over the course of discovery. But BSD identifies no documents that it

produced in response to the court’s order.


                                         27
No. 81234-3-I/28


       Fourth, BSD challenges the trial court’s conclusion that it misinformed J.K.

in its first interrogatory answer about footage of J.K. and B.V. by saying there

was “no audio or video recordings on any school bus” without saying that the

reason there was no such footage was because BSD destroyed it. BSD

emphasizes that in the same interrogatory answer it explained, “Video recordings

are generally overwritten on a periodic basis.” And BSD says it also explained

the overwriting process in a supplemental interrogatory response six months

later. But the First Set of Discovery asked, “If any [requested] document was, but

is no longer, in [BSD’s] possession, . . . please state what disposition was made

of the document.” BSD sought to evade this request by saying, “Video

recordings are generally overwritten on a periodic basis,” which did not inform

J.K. that there once was potentially relevant footage and that it no longer existed

given the amount of time that had passed and BSD’s inaction.18

       2. The Burnet analysis

            a. The trial court applied the correct law for willfulness

       BSD says that the trial court applied the wrong law for willfulness. It

contends that Jones v. City of Seattle, 179 Wn.2d 322, 345, 314 P.3d 380

(2013), overrules the Magaña rule that the trial court relied on, and that

“something more” than a discovery violation is needed to find willfulness. J.K.


       18
          BSD also challenges the trial court’s conclusion that BSD misinformed J.K. that
there were no video cameras inside the school, since Camera 8 was inside the school.
BSD says that this omission was immaterial because the footage from Camera 8,
located inside a wiring closet, was irrelevant. At time the court made its sanctions ruling,
BSD had not yet explained Camera 8’s location and field of view. Thus, the court did not
abuse its discretion by noting this misinformation. But given Camera 8’s placement, the
misinformation does not suffice as a basis for sanctions.


                                            28
No. 81234-3-I/29


responds by noting that Division Two of this court rejected the same argument in

an unpublished case and saying, even if Jones articulates a new standard,

BSD’s conduct would meet it. We conclude the court applied the correct

standard for willfulness.

       Our Supreme Court held in Magaña that “‘[a] party’s disregard of a court

order without reasonable excuse or justification is deemed willful.’” 167 Wn.2d at

584 (quoting Rivers v. Wash. State Conf. of Mason Contractors, 145 Wn.2d 674,

686–87, 41 P.3d 1175 (2002)). The court later clarified that willfulness is not

established by the mere fact of a violation of a court order or discovery rule. Blair

v. TA-Seattle E. No. 176, 171 Wn.2d 342, 350 n.3, 245 P.3d 797 (2011). And in

Jones, our Supreme Court—referring to Blair19—said,
       This court has held that a party’s failure to comply with a court order
       will be deemed willful if it occurs without reasonable justification. It
       has more recently noted, however, that Burnet‘s willfulness prong
       would serve no purpose “if willfulness follows necessarily from the
       violation of a discovery order.” Something more is needed.

179 Wn.2d at 345 (citations omitted). Jones did not define what “[s]omething

more” is nor did it apply this standard.20




       19
          171 Wn.2d at 350 n.3.
       20
          In an unpublished opinion, Division Two of this court rejected the same
argument BSD makes here. TrueBlue, Inc. v. Marchel, No. 52665-4-II, slip op. at 22
(Wash. Ct. App. Jun. 2, 2020) (unpublished), http://www.courts.wa.gov/opinions/pdf/
D2%2052665-4-II%20Unpublished%20Opinion.pdf. (“We disagree that Jones repudiated
the Magaña rule for willfulness in this brief comment. And the court in Jones did not in
fact apply this ‘something more’ rule. [T]he court reversed because the superior court
did not explicitly or implicitly conduct a willfulness inquiry at all.”), review denied, 196
Wn.2d 1032, 478 P.3d 82 (2021); see GR 14.1(c). We have held that “Jones disavowed
the usual presumption that violating a rule constitutes a willful act, holding instead that
willfulness must be demonstrated.” Farrow v. Alfa Laval, Inc., 179 Wn. App. 652, 664
n.8, 319 P.3d 861 (2014).


                                             29
No. 81234-3-I/30


       The trial court cited the Magaña standard for willfulness. 167 Wn.2d at

584 (“A party’s disregard of a court order without reasonable excuse or

justification is deemed willful.”). But then—quoting Blair, the same case the

Jones court cited—it explained that willfulness cannot automatically be presumed

from a discovery violation. Noting BSD’s failure to comply with its own record

retention policy, delay in disclosing the destruction of the footage, continued

pattern of discovery violations over two years, and lack of any adequate

explanation for its conduct, the trial court concluded that BSD’s actions were

willful. Neither Jones nor Blair establishes that those considerations do not

amount to the “[s]omething more” needed to establish willfulness.21 The trial

court did not err.
            b. The trial court acted within its discretion by concluding BSD’s
               conduct substantially prejudiced J.K.

       BSD says it did not substantially prejudice J.K.’s ability to prepare for trial.

It contends that the footage from Cameras 5–8 was irrelevant and the footage

from the bus was likely irrelevant so the footage would not have mattered in

J.K.’s trial preparation. J.K. responds that the footage was potentially important

and BSD’s act of reviewing the footage and destroying it placed J.K. at a

significant investigatory disadvantage. J.K. also highlights BSD’s discovery




       21
           In an unpublished post-Jones opinion, we affirmed a willfulness finding when
the sanctioned party failed to provide a reasonable excuse for their discovery violation.
See, e.g., Crews v. Avco Corp, No. 70756-6-I, slip op at 16 (Wash. Ct. App. Apr. 6,
2015) (unpublished), https://www.courts.wa.gov/opinions/pdf/707566.pdf. (“it was not an
abuse for the court to conclude that Avco did not provide a reasonable excuse for its
nonproduction. Therefore, the trial court did not abuse its discretion in finding that the
violation of the discovery order was willful.”); see GR 14.1(c).


                                            30
No. 81234-3-I/31


violations. We conclude that the trial court acted within its discretion in

concluding that BSD’s conduct substantially prejudiced J.K.

       “This prong of the test looks to whether [a party] was prejudiced in

preparing for trial, not obtaining a fair trial.” Magaña, 167 Wn.2d at 589.

       In addressing prejudice, the trial court emphasized its prior findings that

BSD’s conduct placed J.K. at a serious investigative disadvantage in conducting

discovery and concluded that it caused J.K. substantial prejudice. It concluded

that BSD’s intentional destruction of evidence undermined the fact finder’s ability

to render a verdict based on the evidence, disrupted the evidentiary balance

necessary for the accuracy of the fact-finding process, and threatened the

“orderly administration of justice.” It noted that it was because of BSD’s

misconduct that J.K. did not know how many video files were missing or what the

footage would have shown.

       We determine that the trial court acted within its discretion in concluding

that BSD’s failure to preserve potentially important video footage and its repeated

discovery violations substantially prejudiced J.K.’s ability to prepare for trial. J.K.

never had a chance to review the destroyed video footage. His legal team could

not determine whether the footage corroborated the allegations of abuse,

whether it showed inadequate supervision, or if it could be used to identify

potential witnesses. See Smith v. Behr Process Corp., 113 Wn. App. 306, 325,

327, 54 P.3d 665 (2002) (affirming a default judgment where the trial court found

substantial prejudice when the defendant’s failure to disclose information

prevented the plaintiffs from “follow[ing] up on leads from developed facts”).


                                          31
No. 81234-3-I/32


       Compounding the effects of the spoliation, BSD’s untimely, evasive,

incomplete, and misleading discovery responses affected J.K.’s ability to prepare

for trial. For instance, because BSD did not produce the e-mail exchange

between Lesco and Roberts about video software until August 2019, J.K.

seemingly did not know to question Lesco about whether he reviewed footage

during his deposition in January 2019. The trial court acted within its discretion in

concluding that BSD’s conduct substantially prejudiced J.K.
          c. The trial court acted within its discretion in considering and rejecting
             lesser sanctions

       BSD says that the sanctions imposed here were too harsh and that the

trial court erred by declining to impose lesser sanctions. We conclude that the

trial court acted within its discretion in considering and rejecting lesser sanctions.

       “The discovery sanction should be proportional to the discovery violation

and the circumstances of the case.” Magaña, 167 Wn.2d at 590. Before

ordering a default judgment, a trial court must “‘clearly indicate on the record that

it has considered less harsh sanctions.’” Id. (quoting Rivers, 145 Wn.2d at 696).

A trial court should impose the “‘least severe sanction that will be adequate to

serve the purpose of the particular sanction.’” Id. (quoting Fisons, 122 Wn.2d at

355–56). But a sanction “‘must not be so minimal, however, that it undermines

the purpose of discovery.’” Id. (quoting Fisons, 122 Wn.2d at 355–56). “‘The

sanction should insure [sic] that the wrongdoer does not profit from the wrong.’”

Id. (quoting Fisons, 122 Wn.2d at 355–56).




                                          32
No. 81234-3-I/33


       The trial court considered multiple possible sanctions and determined that

anything less than the sanctions imposed would not adequately address the

goals of deterrence, punishment, compensation, and education. It concluded

that continuing the trial would not be productive given that the destroyed footage

could not be retrieved. And it concluded that imposing a monetary fine would be

unsatisfactory because it would be difficult to determine an appropriate amount

for an entire school system and a fine would not address the prejudice J.K. and

the judicial system suffered. It concluded that striking BSD’s affirmative defenses

would be insufficient because J.K. would still have to prove liability but without

the benefit of the destroyed footage. It also concluded that an adverse inference

instruction directing jurors to apply a rebuttable presumption against BSD would

not provide a sufficient punishment for, and deterrence against, evidence

destruction and would distract the jury from the merits of J.K.’s claims by having

it focus on whether BSD successfully overcame the presumption.

       BSD says that the trial court’s sanctions were not proportional to the

discovery violations and the circumstances of the case. It contends that its

violations were merely failing to preserve irrelevant footage and providing

discovery responses before the discovery cutoff date, although after discovery

deadlines. Thus, it contends, the harsh sanction of a default judgment is

disproportional. But BSD downplays its violations. And the trial court thoroughly

explained why lesser sanctions were inadequate to attain the goals of

deterrence, punishment, compensation, and education. Given the spoliation and

later discovery violations, which made it difficult for J.K. to uncover the spoliation,


                                          33
No. 81234-3-I/34


the trial court acted within its discretion by determining that a harsher punishment

was proportional to the violations. And the trial court acted within its discretion by

concluding that imposing a lesser sanction than default judgment would not

provide enough deterrence for those who may destroy potentially damaging

evidence. We conclude that the trial court properly considered lesser sanctions

before imposing a default judgment on liability.22

       BSD says the trial court incorrectly concluded that an adverse-inference

instruction would distract the jury from the merits of J.K.’s claims by making it

focus on whether BSD successfully rebutted the adverse inference. BSD

contends that such an instruction would simply make it easier for J.K. to prove

the merits of his case. BSD is correct that such an instruction would make J.K.’s

case easier. But the trial court also rejected the adverse-inference instruction

because it would not sufficiently punish BSD nor provide sufficient deterrence

against evidence destruction. BSD contends that the punishment is



       22
            BSD contends that the combination of the default judgment on liability,
exclusion of experts, and award of costs and fees made the sanctions too severe. But
BSD focuses mainly on the default judgment. We do not address whether the exclusion
of experts and award of costs were proper individually because BSD does not challenge
those sanctions individually. BSD cites no law saying that the combination of a default
judgment with the exclusion of an expert witness and the award of costs and fees goes
“too far,” nor does it provide more than a conclusory statement to that effect. See
Prostov v. Dep’t of Licensing, 186 Wn. App. 795, 823, 349 P.3d 874 (2015) (“The failure
of an appellant to provide argument and citation of authority in support of an assignment
of error precludes appellate consideration of an alleged error.”). The sanctions taken as
a whole were within the trial court’s discretion. See Magaña, 167 Wn.2d at 582 (noting
that trial courts exercise “‘broad discretion’” in imposing discovery sanctions (quoting
Mayer, 156 Wn.2d at 684)); cf. Turner v. Vaughn, No. 54010-0-II, slip op. at 32 (Wash.
Ct. App. Jul. 7, 2021) (unpublished), https://www.courts.wa.gov/opinions/pdf/
D2%2054010-0-II%20Unpublished%20Opinion.pdf. (affirming trial court’s imposition of a
default judgment and exclusion of witness testimony and exhibits).



                                           34
No. 81234-3-I/35


disproportionate to its violations, which it characterizes as a failure to preserve

irrelevant footage and to disclose that failure to preserve promptly. But as

mentioned above we disagree with its characterization. The trial court acted

within its discretion by rejecting an adverse-inference instruction.

       BSD also says the trial court incorrectly concluded that striking BSD’s

affirmative defenses would be insufficient because J.K. would still be forced to

litigate the liability issue without the benefit of the footage. BSD says this is so

because the footage was irrelevant. But again, the footage was potentially

important or relevant. The trial court acted within its discretion by rejecting the

striking of BSD’s affirmative defenses.

       BSD says the trial court’s sanctions were particularly harsh because it did

not simply instruct the jury that BSD was liable, and instead gave a series of

instructions on unproven facts.23 But once a sanction is warranted, the trial court

has discretion in fashioning a sanction. See Magaña, 167 Wn.2d at 582. These

instructions constituted a default judgment on the liability issue, and the Burnet

factors support a default judgment.

   D. Attorney Fees

       J.K. requests attorney fees on appeal under CR 37(b). Under RAP 18.1 if

applicable law provides a party with the right to recover attorney fees on appeal,

we may consider a request for such fees. Under CR 37(d)(3), in cases of


       23
         J.K. responds by conducting an analysis on whether the instructions
themselves require reversal. But this somewhat misconstrues BSD’s argument; BSD
contends that the sanction, as delivered through the jury instruction, was too harsh. It
does not contend the instructions were otherwise misleading or incorrect. Thus, we do
not address J.K.’s contentions on this issue.


                                           35
No. 81234-3-I/36


discovery order violations, the trial court “shall require the party failing to act or

the attorney advising the party or both to pay the reasonable expenses, including

attorney fees, caused by the failure, unless the court finds that the failure was

substantially justified or that other circumstances make an award of expenses

unjust.” The court in Magaña held that the party who successfully defended a

sanctions appeal was entitled to attorney fees on appeal under RAP 18.1 and

CR 37(d). 167 Wn.2d at 593. Because we affirm the trial court’s sanctions

order, we award J.K. reasonable attorney fees on appeal subject to compliance

with RAP 18.1(d).

       We affirm.




 WE CONCUR:




                                           36